Citation Nr: 1549241	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to burial benefits.  


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946, and from August 1950 to March 1970.  He died in March 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision.

The Board notes that this matter was previously remanded in a March 2013 Board remand, and that remand directives have been substantially complied with.  The Board further notes that in the March 2013 Board remand entitlement to service connection for the Veteran's cause of death was also on appeal, but in November 2013 the RO issued a decision granting this claim.  Therefore, this issue is no longer on appeal and will not be addressed herein.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in March 2008, and that the immediate cause of death was listed as bilateral pneumonia.  

2.  At the time of the Veteran's death, service connection had not been established for his cause of death.  

3.  The appellant has since been entitled to service connection for the Veteran's cause of death in a November 2013 rating decision.  

4.  The appellant is entitled to service-connected burial allowance.  


CONCLUSION OF LAW

The criteria for entitlement to a service-connected burial allowance have been met. 38 U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant filed a claim for burial benefits in May 2008, two months after the death of the Veteran.  The RO denied entitlement to burial benefits in a December 2008 administrative decision and the appellant perfected an appeal to this decision.  In March 2013 the Board remanded the matters of service connection for the Veteran's cause of death and entitlement to burial benefits.  In November 2013 the RO granted the appellant service connection for the Veteran's cause of death; entitlement to burial benefits remains on appeal.  

VA received the appellant's claim for entitlement to burial benefits in May 2008.  Effective July 7, 2014, VA revised the regulations for evaluating burial benefits.  However, the new criteria only apply to claims filed on or after July 7, 2014, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 3.1700 through 3.1713.  Here, the appellant's claim was received before July 7, 2014 and as she has not requested review under the revised criteria, the Board will only consider the criteria for burial benefits in effect prior to July 7, 2014.

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a Veteran's death is not service-connected, payment may be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and there is no next of kin claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b).

Expenses are also payable if a Veteran dies from nonservice-connected causes while hospitalized by VA, which requires either hospitalization at a VA facility or at a non-VA facility pursuant to VA directive for acute medical care.  38 C.F.R. § 3.1600(c).  Hospitalization also includes residence at a domiciliary or nursing home under VA authority.  Expenses are also payable if the Veteran died while traveling pursuant to VA authorization and at VA expense for the purpose of examination, treatment, or care.  38 C.F.R. § 3.1605(a).

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes. 38 C.F.R. § 3.1600(a),(f).  See also 38 U.S.C.A. § 2303(b).

Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1). 

Claims for burial and funeral expenses and plot or interment allowance must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a)(requiring that claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial or cremation of the body).  This time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a Veteran's body to the place of burial when the Veteran died while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).  If a claimant's application is incomplete at the time it is originally submitted, VA shall notify the applicant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no allowance may be paid. Id.  

As detailed above, the RO has determined that the Veteran's death was the result of a disability caused by his service.  The appellant's claim for burial benefits was received in May 2008, which is within two years of the burial of the Veteran.  Initially the Board notes that the appellant's son paid for the burial costs; however, he provided a statement in December 2010 noting that his mother, the appellant, had refunded him the cost of payment, thus essentially paying for the burial herself.  

Consequently, entitlement to burial benefits at the rate set forth in 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a) for a veteran who died of a service-connected disability is warranted in this case.


ORDER

Entitlement to service-connected burial benefits is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


